DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application has been examined. Claims 1 – 20 are pending in this office action.

Claim Rejections - 35 USC § 101
Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The rejection is being rewritten to conform with the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 and similar independent claims (10 and 15) recite identifying an origin and target topic, determining a path within a threshold distance, conducting a conversation with user and recording information. The limitation of identifying an origin and target topic, as drafted is a process that, under broadest reasonable interpretation, covers the process of organizing human activity. Similarly, the limitation of conducting a conversation with user and recording information as drafted is a process that, under broadest reasonable interpretation, covers the process of organizing human activity. 
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the element identifying an origin and target topic, determining a path within a threshold distance, conducting a conversation with user and recording information amounts to no more than mere instructions to apply using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity see MPEP 2106.05 (a) I (iii). The claim is not patent eligible. 

In regards with claim 2, 11, 16 recite determining the path from origin to target topic. 
The limitation of determining the path from origin to target topic as drafted, under its broadest reasonable interpretation covers the process of organizing human activity, determining topic relations and connections. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 

In regards with claim 3, 12 recite determining the path from origin to target topic with no common neighbors. 
The limitation of determining the path from origin to target topic with no common neighbors as drafted, under its broadest reasonable interpretation covers the process of organizing human activity, determining topic relations and connections. The claim has not added any additional elements that 

In regards with claim 4, 13, 18 recite determining the path from origin to target topic and determining new topics. 
The limitation of determining the path from origin to target topic and determining new topics as drafted, under its broadest reasonable interpretation covers the process of organizing human activity, determining topic relations and connections. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 

In regards with claim 5, 14, 17 recite determining the path from origin to target topic and determining topic words have common neighbors. 
The limitation of determining the path from origin to target topic and d determining topic words have common neighbors as drafted, under its broadest reasonable interpretation covers the process of organizing human activity, determining topic relations and connections. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 

In regards with claim 6 recite determining the path from origin to target topic and identifying the path. 
The limitation of determining the path from origin to target topic and identifying the path as drafted, under its broadest reasonable interpretation covers the process of organizing human activity, determining topic relations and connections. The claim has not added any additional elements that 

In regards with claim 7, 20 recite determining the path from origin to target topic has a common neighbor. 
The limitation of determining the path from origin to target topic has a common neighbor as drafted, under its broadest reasonable interpretation covers the process of organizing human activity, determining topic relations and connections. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 

In regards with claim 8, 19 recite determining the path from origin to target topic and identifying path from common neighbor. 
The limitation of determining the path from origin to target topic and identifying path from common neighbor as drafted, under its broadest reasonable interpretation covers the process of organizing human activity, determining topic relations and connections. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 

In regards with claim 9 recite determining user state and performing action. 
The limitation of determining user state as drafted, under its broadest reasonable interpretation covers the process of organizing human activity, determining topic relations and connections. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. The limitation of performing action as 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “path module configured to” and “user interface configured to” in claim 15, “path module is further configured to” in claim 16, “a neighbor module configured to” in claim 17, “path module is further configured to” in claim 18, “path module is further configured to” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mazza et al. (‘Mazza’ herein after) (US 2019/0182382 A1) further in view of Michael Porter (‘Porter’ herein after) (US 2019/0057143 A1).

With respect to claim 1, 10, 15,
Mazza discloses a method of gathering information from a user, comprising: identifying an origin topic and a target topic (paragraph 45 teaches classifications of chatbots based on the interaction with user, on receiving a message from a user, identifying the topic of the message and selecting a next node in the graph of the topic accordingly, paragraph 159 teaches the topic-specific chatbot working in accordance with a dialogue tree with a root node being the origin topic); determining a path, from the 
Mazza teaches a path from a topic to another related topic in response to the user interaction using value pf the semantic space between topics however does not describe the language model generator used to determine the values.
Porter however teaches various language models used such as word-to-vector and/or the WMD technique to determine relational rules between content terms from the digital content body as well as between the chat terms identified within the chat history. The language model generator maps the relational rules between chat terms, between the content terms, as well as between chat terms and content terms helping determine the distance in semantic space, paragraph 55 – 57.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazza to include the teachings of Porter because both of the references are in the same field of study, interactive chat response generation. Furthermore, Porter overcomes the irrelevant responses in changing times. Porter identifies content topics within a 
Mazza as modified discloses the method of claim 1, wherein determining the path from the origin topic to the target topic comprises determining topic words close to sector points between the origin topic and the target topic (Figures 4A, 6, paragraphs 86 teaches determining of topic word and 89 – 91 teaches labeling and clustering in accordance with keywords and intent extractions, Mazza).With respect to claim 3, 12,
Mazza as modified discloses the method of claim 2, wherein determining the path from the origin topic to the target topic further comprises determining that the topic words share no common neighbors with the origin topic or the target topic (paragraph 55 – 57 teach identifies content portions as they relate to the topic or subject matter, if they are related or a new content topic, Porter).With respect to claim 4, 13, 18,
Mazza as modified discloses the method of claim 3, wherein determining the path from the origin topic to the target topic further comprises incrementing a value that determines which sector points are used and determining new topic words close to new sector points based on the incremented value (figures 4A, 4G, 6 and paragraphs 45, 89, Mazza and paragraphs 92 – 97, Porter).With respect to claim 5, 14, 17,
Mazza as modified discloses the method of claim 2, wherein determining the path from the origin topic to the target further comprises determining that the topic words both share common neighbors with the origin topic or the target topic (Figures 4A, 6, paragraphs 86 teaches determining of topic word and 89 – 91 teaches labeling and clustering in accordance with keywords and intent extractions, Mazza).With respect to claim 6,
Mazza as modified discloses the method of claim 5, wherein determining the path from the origin topic to the target topic further comprises identifying topics for the path from the common neighbors shared with the origin topic and the target topic (Figures 4A, 6, paragraphs 86 teaches determining of topic word and 89 – 91 teaches labeling and clustering in accordance with keywords and intent extractions, Mazza).With respect to claim 7, 20,
Mazza as modified discloses the method of claim 1, wherein determining the path from the origin topic to the target topic comprises determining that the origin topic and the target topic share at least one common neighbor (Figures 3A teaches extracting a dialogue graph for the topic, 4D depicts the connections and edges between the various nodes and their relationship, paragraphs 86 teaches determining of topic word and paragraphs 112 – 114, 116 teach the joining of topics based on calculations for pairings with thresholds as having a common neighbor, Mazza).With respect to claim 8, 19,

Mazza as modified discloses the method of claim 1, further comprising determining a state of the user based on the at least one predetermined piece of information and performing a corrective action based on the determined state of the user (paragraph 80 – 82, 134 – 136, Porter).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9594824 B2 teaches receiving a query identifying a source entity of a first entity-type and generating a plurality of candidate entities from an analysis of an entity-relationship graph and computing feature values for each candidate entity of the plurality of candidate entities by passing the source entity and the plurality of candidate entities to a type-specific entity recommender.
US 20170069316 A1 teaches a determiner in a dialogue apparatus determines whether a reply can be made in response to an utterance made by the dialogue partner. If the determiner determines that a reply cannot be made, a creator creates a reply sentence for connecting to a next topic.
US 20180012231 A1 teaches automatically suggesting resources for responding to a request using semantic processing.

US 20190180743 A1 teaches a dialog system including an acquirer and weighing the intent of inquiry and response in accordance.
US 20180144738 A1 receiving a natural language user utterance from the user. The method can also involve determining a topic of the natural language user utterance, identifying all dialogues having a topic that matches the topic of the natural language user utterance, determining an anchor utterance of each identified dialogue by selecting one utterance of the plurality of utterances in each identified dialogue similar with the natural language user utterance that is greater than a threshold.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is (571)272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 6/4/2021






/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166